    4:21-cv-03142-RFR-SMB Doc # 6 Filed: 07/23/21 Page 1 of 1 - Page ID # 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

LUIS LUCAR,

                        Plaintiff,                                     4:21CV3142

         vs.
                                                                         ORDER
PILLEN FAMILY FARMS, INC.,

                        Defendant.

         This matter is before the Court on its own motion pursuant to 28 U.S.C. ' 455(a), which
states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in
which his impartiality might reasonably be questioned.” Upon review of the complaint in the
above-designated case, the undersigned judge shall, and hereby does, recuse himself from the
above-designated case pursuant to 28 U.S.C. ' 455(a).
         The clerk shall refer the file to the Chief Judge for reassignment to a different magistrate
judge.

         Dated this 23rd day of July, 2021.
                                               BY THE COURT:

                                               s/Michael D. Nelson
                                               United States Magistrate Judge
